Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18, 20 and 21 are currently pending and amendments to the claims filed on 12/30/2021 are acknowledged.  

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 12/30/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Rejections --- as necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US2016/0158404A1, IDS of 08/10/2021, hereinafter Schneider ‘2016).
Applicant claims including the below claim 1 filed 12/30/2021:

    PNG
    media_image1.png
    851
    866
    media_image1.png
    Greyscale

For examination purpose, the limitation of “personal care” is an intended use which is not limiting to the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Thus when the prior art teaches the same composition, it would have the claimed intended uses, devoid of evidence to the contrary. 

Prior Art
Schneider ‘2016 teaches articles with odor-controlling composition where the composition has odor-controlling activity (deodorant) and comprises a solvent (=carrier) and a halo active aromatic sulfonamide of formula (I), e.g., N-chloro-4-carboxybenzenesulfonamide compound ([0022]):  

    PNG
    media_image2.png
    773
    805
    media_image2.png
    Greyscale

The odor-controlling composition comprising sulfonamide compound of formula (i) is used in deodorant or body odor products ([0024]) and the active sulfonamide compounds is useful in many different productions and many different environments, and for example, they can be used in absorbent articles such as diapers, incontinence articles (older children to adults), and pads for various uses such as absorbent pads, feminine pads, pet pads, shoe insoles, nursing pads, sweat pads, underarm wipes, body wipes, wet wipes, moist towelettes, etc. ([0091]) which articles are used for personal care products. 
	In light of the foregoing, instant claims 1-2 are anticipated by Schneider ‘2016. 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Schneider ‘2016 is not for personal care, but rather for industrial use in the preparation of an absorbent article such as a diaper; in Schneider 2016, the solvent evaporates, leaving only the sulfonamide on the absorbent article; and Schneider ‘2016 requires the presence of an absorbent substrate while the instant invention can operate without the need of such an absorbent substrate; and in Schneider ‘2016 sulfonamide is impregnated within the absorbent substrate and does not contact the human skin.   
The examiner responds that the limitation of “personal care” is not limiting the deodorant composition as noted above and the prior art teaches the same deodorant composition and thus such intended use would be implicit in the absence of evidence to the contrary. Nevertheless, Schneider ‘2016 teaches odor-controlling composition for personal use as well ([0005], [0024], [0094] and Examples 1-2) and the diaper and wipe having sulfonamide deodorant are used for personal care; the claimed carrier does not require “non-volatile properties”; and the claimed language “comprising” does not exclude introduction of absorbent substrate and the claimed invention does not recite “the composition does not require absorbent substrate” and ‘human skin”. Accordingly, applicant’s arguments are not persuasive and the 102 rejection is maintained.  

Claims 1-2, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US2006/0073995A1, hereinafter Schneider ‘2006).

Applicant claims including claim 1 filed 12/30/2021 wherein the limitation of “personal care” is not limiting the claimed product, as noted above. 

Prior Art
Schneider ‘2006 teaches odor-controlling animal shampoo composition for animal hair or body where the composition has odor-controlling activity (deodorant) ([0025]) and comprises 74.2% of water (= carrier), a halo active aromatic sulfonamide of formula (I), e.g., 1% N-chloro-4-carboxybenzenesulfonamide compound, surfactant  and sodium bicarbonate buffering agent to adjust pH to 9  instant claims 1, 2, 8 and 10):  
    PNG
    media_image3.png
    715
    777
    media_image3.png
    Greyscale

As noted above, Schneider ‘2006 teaches the same sulfonamide and carrier composition and thus, the claimed intended use of personal care would be implicit. Nevertheless, Schneider ‘2006 teaches personal care animal shampoo composition to control odor wherein the skin and fur of the pet is wetted out the sulfonamide compound is carried into the animal fur and onto the skin of the animal ([0025]) and deodorizes the pet ([0026]) which reads on the claimed “personal care” products. The composition further comprises perfume ([0023]) (instant claim 12).
. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-18, 20 and 21 are rejected under 35 USC 103 as being obvious over Schneider et al. (US2016/158404A1, IDS of 08/10/2021, hereinafter Schneider ‘2016) as applied to claims 1-2 in view of Cetti et al. (US2014/0180101A1).

Applicant claims the below claims 1, 17 and 21: 
Claim 1: A personal care deodorant composition comprising a halo active sulfonamide compound of formula (I) in the hydrate form and carrier, as noted above; 
Claim 17: a method of deodorizing and cleansing skin or hair with a personal care composition comprising a halo active sulfonamide compound of formula (I); and 
Claim 21:  A personal care deodorant compositoin comprising a halo active sulfonamide compound of formula (I) in the non-hydrate form and carrier, filed on 12/302021:

Determination of the scope and content of the prior art
(MPEP 2141.01)
Schneider ‘2016 was discussed above with respect to instant claims 1-2. 
Schneider ‘2016 also discloses non-hydrated form of halo active aromatic sulfonamide of formula (I) ([0057]) (instant claim 21). 
Further, Schneider ‘2016 teaches articles with odor-controlling composition and provides the articles with a reduced amount of a halo active aromatic sulfonamide of formula (I), e.g., N-chloro-4-carboxybenzenesulfonamide compound (abstract and [0063]) in a hydrated or non-hydrated form in an amount of 0.1 to about 23% in which the formula (I) reads on the claimed halo active aromatic sulfonamide and the prior art amount overlaps the instant range of about 0.0001 to about 5%, the compound of formula (I) is very soluble in water, low toxicity ([0072]) and thus it may be mixed with solvent including water, alcohol or another solvent ([0085] and [0096]) which reads on the carrier, and the compositoin can be applied to wipe or pad ([0020]) which would finally apply to the skin (instant claim 3 and claim 17 (in part)); please note that when alcohol is used, it would also act as thickener ([0083])(instant claims 4-5); the composition has a pH of 6-14 ([0074] and claim 9 of prior art) which is the same claimed pH and the composition comprises buffering agent in a ratio of sulfonamide to buffering agent being about 50:1 to about 1:1 ([0085]) such as sodium bicarbonate ([0156]) where when the sulfonamide is used in an amount 1%, the buffering agent would also be used in the same amount to make the ratio of 1:1, in the absence of criticality evidence (instant claims 8-9); and the composition comprises surfactant, wetting agent ([0082]) (instant claim 10), and fragrance in an amount of about 0.005 to about 5% ([0081]) which is within the instant range of about 0.0001 to about 5% (instant claims 12-13); the composition can be provided in the form of deodorant or body odor controlling products ([0024]), gel, solid or liquid ([0096]) (instant claim 14); the composition can be applied to diaper, an adult incontinence article, sanitary napkin, tampon, wound dressing, bandage, underarm wipes or body wipes or wet wipes or feminine or pet pad ([0020] and claim 13 of prior art) to control odor which reads on the claimed personal care product comprising the composition which would contact to skin (instant claim 17, in part). 
However, Schneider ‘2016 does not expressly teach carrier amount of instant claim 3; antiperspirant of instant claims 6-7 and 17; amount of surfactant of claim 11; propellant and its amount of claims 15-16; and aerosol of claim 20. The deficiencies are cured by Cetti. 
Cetti teaches antiperspirant and deodorant compositions (title) wherein the compositions comprises a carrier such as water, alcohol, combinations thereof in an amount of about 1 to about 99.5% ([0099]) which overlaps the instant range of about 5 to about 99.9% (instant claim 3), an aluminum chloride, aluminum chlorohydrate, aluminum zirconium complex, hydroxyhalide, etc. as active agents in an amount of about 1 to about 15% ([0116] and [0165]) which overlaps the instant range of about 1 to about 35% (instant claims 7 and 17); surfactant (=solubilizer) such as nonionic, cationic, amphoteric, zwitterionic surfactants and mixtures thereof in an amount of about 0.01 to about 5% ([0088] and [0090]) which is within the instant range of about 0.0001 to about 10% (instant claim 11); the compositions can comprises propellants in an amount of 15-70% ([0101]) which overlaps the instant range of about 30 to about 95% (instant claims 15-16); and the composition is provided in the form of creams, gels, soft solid sticks, body spray pumps and aerosol ([0009], [0164] and [0183]) (instant claim 20). The composition further comprises perfumes in an amount of 0.000001 to about 10% (claims 1-2 of prior art), buffering agent in an amount of about 0.001 to about 0.75% ([0086]), gelling agent in an amount of about 0.1 to about 3% ([0155]). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Schneider ‘2016 is that Schneider ‘2016 does not expressly teach amount of carrier of instant claim 3; antiperspirant and its amount of instant claims 6-7 and 17; amount of surfactant of claim 11; propellant and its amount of claims 15-16; and aerosol of claim 20. The deficiencies are cured by Cetti. 
2. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of active benzene sulfonamide, thickener, antiperspirant, buffering agent, surfactant, carrier, propellant, and perfume or fragrance. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of filing the claimed invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add certain amount antiperspirant of Cetti to the composition of Schneider ‘2016 in order to impart antiperspirant activity to the composition; further add to the composition of Schneider ‘2016 certain amount of propellant to provide suitable aerosol form as taught by Cetti; and further add certain amounts of surfactant and carrier of Cetti to the composition of Schneider ‘2016 in order to enhance the properties of the composition, in the absence of evidence to the contrary. 
    2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of said ingredients with the claimed ranges depending on the intended purpose and formulation type, relationship with other ingredients without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5 and 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 8, 16-18 of copending application No. 17/136987.

This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that copending ‘987 is directed to a laundry detergent and fabric care composition while the instant claims are directed to a personal care composition and they are different. 
The examiner responds that copending ‘987 is directed to an odor-controlling laundry detergent comprising the same benzene sulfonamide as in the claimed invention and both compositions are products, not method of use. Further, the limitation of “personal care” is not limiting the instantly claimed composition. See. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp. It would have been obvious to use odor controlling agent sulfonamide of copending ‘987 in the personal care odor controlling composition to yield predicable 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

In addition to 17/136897, Applicant has a prolific patents/applications portfolio with at least these other patents/copending applications drawn to a composition relating to control odor comprising sulfonamide compound of formula (I) and methods of using them that read on the instantly claimed subject matter, for example: patent nos. 7371368; 73848999; 7465821; 7465829; 7513915; 7560592; 7629492; 7824448; 7939055; 8003823; 8425980; 8759399; 9040587; 9408940; 9987389; 10307702; 10653811, and application nos. 16/521212; 16/990471 Thus, to overcome possible rejections, Applicant is necessary to amend the instant claims to be distinct from those prolific patents/applications, and otherwise, terminal disclaimer submission would be required. 
Further, if allowable subject matter is determined in the instant invention, then these and possibly other patents/applications will be re-assessed for double patenting rejections.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KYUNG S CHANG/Primary Examiner, Art Unit 1613